DETAILED ACTION
I.	Claims 37-62 have been cancelled.
II.	Claims 63-88 have been added.
III.	Claims 63-88 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
The current application is a national stage entry of PCT/EP2017/061135, International Filing Date: 05/10/2017, which claims foreign priority to 16305544.5, filed 05/10/2016. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2021 has been considered by the examiner.
Response to Arguments
The cancellation of claims 37-62 render the objections to claims 38-49, 51-53 and 55-62 moot.  
Further, the Examiner upholds that Tomici discloses the Applicant’s claimed invention’s, inter alia, “trusted wireless local area network access to said evolved packet core” via, but not limited to, paragraph 37, "the Trusted WLAN Access Network (TWAN) 112 can be connected to the Evolved Packet Core (EPC) 114 via the STa interface 116 toward the 3GPP AAA Server 118 for authentication, authorization, and accounting via the S2a interface 120 toward the PDN Gateway (PGW) 122 for user traffic plane flows", paragraph 63, “PDN connectivity service is provided by the point-to-point connectivity between the UE 162 and the TWAN 112, concatenated with S2a bearer(s) 120 between TWAN 112 and the PGW 122", paragraph 122, "an ISW GW 290 that provides both control plane and user plane for both HeNB 230 and WLAN 212 access to the PDN of the EPC 214", and paragraph 180, "The request may further comprise a 'Multi-connection' indicator which may be used by the EPC 214 in order to assign the same IP address for the UE 262 access to the PDN 222 through the TWAN 212 as is currently being used for the access through the HeNB 230." and in view of the other cited sections of Tomici, below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 63-88 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication No. US 20170156086 A1 to Tomici et al. hereinafter Tomici.
Regarding claim 63, Tomici discloses an apparatus comprising
at least one processor (paragraphs 249, 250 and 254); 
and at least one memory including computer program code (paragraphs 249 and 254);
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to:
provide functions of a trusted wireless local area network access network entity capable of serving a user equipment at trusted wireless local area network access to an evolved packet core (Figure 1, elements 110 and 112, Figure 4, elements 210 and 212, and Figures 5 and 13, paragraphs 28, “Trusted WLAN (TWAN) access”, 31, 32, 37-39, 41, 50, 51, 53, 54, 56, 58, 64, 122, 127, 128, 145, and 180),
at said trusted wireless local area network access to said evolved packet core, perform dedicated core network selection based on dedicated core network selection information including dedicated core network-selection-related user equipment subscription information, and selection of a packet data network gateway pertaining to said selected dedicated core network (paragraph 37, "the Trusted WLAN Access Network (TWAN) 112 can be connected to the Evolved Packet Core (EPC) 114 via the STa interface 116 toward the 3GPP AAA Server 118 for authentication, authorization, and accounting via the S2a interface 120 toward the PDN Gateway (PGW) 122 for user traffic plane flows", paragraphs 38 and 53, "EPC access", and paragraphs 54, 56, 57, and 63, "PDN connectivity service is provided by the point-to-
Regarding claim 64, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
receive dedicated core network-selection-related user equipment subscription information during an authentication and authorization procedure performed at said trusted wireless local area network access (paragraphs 37, 49-51 58, 59, 62, 64, 66, 100, 130, 151, 179, 208, 247, and 250).
Regarding claim 65, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
 receive dedicated core network-selection-related user equipment subscription information in a diameter extensible authentication protocol answer message from a third generation partnership project authentication authorization accounting server or a third generation partnership project authentication authorization 
Regarding claim 66, Tomici discloses wherein: said dedicated core network-selection-related user equipment subscription information includes user equipment usage type parameter or any other parameter in the user subscription which may be used for dedicated core network selection (paragraph 69).
Regarding claim 67, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
perform dedicated core network selection based on dedicated core network selection information further including third generation partnership project  authentication authorization accounting server policy information or third generation partnership project authentication authorization accounting proxy policy information (paragraph37, "the Trusted WLAN Access Network (TWAN) 112 can be connected to the Evolved Packet Core (EPC) 114 via the STa interface 116 toward the 3GPP AAA Server 118 for authentication, authorization, and accounting via the S2a interface 120 toward the PDN Gateway (PGW) 122 for user traffic plane flows", and paragraphs 48, 50, 62, 64-66, 94, 97, 100).
Regarding claim 68, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:

Regarding claim 69, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
perform dedicated core network selection based on dedicated core network selection information including user equipment assistance information (paragraphs 37, 63, and 180).
Regarding claim 70, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
 receive said user equipment assistance information during a user equipment-initiated packet data network connectivity procedure at trusted wireless local area network access in multi-connection mode (paragraphs 69 and 180, "The request may further comprise a 'Multi-connection' indicator which may be used by the EPC 214 in order to assign the same IP address for the UE 262 access to the PDN 222 through the TWAN 212 as is currently being used for the access through the HeNB 230.").
Regarding claim 71, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
receive said user equipment assistance information in a wireless local area network control plane protocol message from said user equipment at trusted wireless local area network access in multi-connection mode (paragraphs 63, 69, 122 and 180).
Regarding claim 72, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
receive said user equipment assistance information from a third generation partnership project authentication authorization accounting server during a authentication and authorization procedure at trusted wireless local area network access (paragraphs 34, 37, 48, 50, 62, 64-66, 94, 97, 100, 106, 107, 137, 240, 245, 247, and 258).
Regarding claim 73, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
receive said user equipment assistance information from a third generation partnership project authentication authorization accounting server in a diameter extensible authentication message during an authentication and authorization procedure at trusted wireless local area network access (paragraphs 34, 48, 51, 54, 64, 104, and 106).
Regarding claim 74, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
transparently send said user equipment assistance information received via extensible authentication protocol to a third generation partnership project authentication authorization accounting server during an authentication and authorization procedure at trusted wireless local area network access (paragraphs 34, 48, 51, 54, 64, 104, and 106).
Regarding claim 75, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
-    transparently send said user equipment assistance information to a third generation partnership project authentication authorization accounting server in a diameter extensible authentication protocol request message during an authentication and authorization procedure at trusted wireless local area network access (paragraphs 34, 48, 51, 54, 64, 104, and 106).
Regarding claim 76, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
receive said third generation partnership project authentication authorization accounting server policy information or third generation partnership project 
Regarding claim 77, Tomici discloses an apparatus comprising
at least one processor (paragraphs 249, 250 and 254); 
and at least one memory including computer program code (paragraphs 249 and 254);
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to:
provide functions of an evolved packet data gateway capable of serving a user equipment at untrusted wireless local area network access to an evolved packet core (paragraphs 28, 32, 33, 238-240, and 245-248),
 at said untrusted wireless local area network access to said evolved packet core, perform dedicated core network selection based on dedicated core network selection information including dedicated core network-selection-related user equipment subscription information, and selection of a packet data network gateway pertaining to said selected dedicated core network (paragraphs 28, 32, 33, 238-240, and 245-248).
Regarding claim 78, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
 receive dedicated core network-selection-related user equipment subscription information during an authentication and authorization procedure performed at said untrusted wireless local area network access (Figures 13 and 14 and paragraphs 28, 30, 32, 238-240 and 245-248).
Regarding claim 79, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
receive DCN-selection-related UE subscription information in an authentication authorization-answer message from a third generation partnership project authentication authorization accounting server or a third generation partnership project authentication authorization accounting proxy (paragraphs 34, 37, 48, 50, 62, 64-66, 94, 97, 100, 106, 107, 137, 240, 245, 247, and 258).
Regarding claim 80, Tomici discloses wherein: said dedicated core network-selection-related user equipment subscription information includes user equipment usage type parameter or any other parameter
Regarding claim 81, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: 
perform dedicated core network selection based on dedicated core network selection information further including third generation partnership project authentication authorization accounting server policy information or third generation partnership project authentication authorization accounting proxy policy information (paragraph37, "the Trusted WLAN Access Network (TWAN) 112 can be connected to the Evolved Packet Core (EPC) 114 via the STa interface 116 toward the 3GPP AAA Server 118 for authentication, authorization, and accounting via the S2a interface 120 toward the PDN Gateway (PGW) 122 for user traffic plane flows", and paragraphs 48, 50, 62, 64-66, 94, 97, 100).
Regarding claim 82, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
receive said third generation partnership project authentication authorization accounting server policy information or third generation partnership project authentication authorization accounting proxy policy information during said authentication and authorization procedure (paragraphs 37, 49-51 58, 59, 62, 64, 66, 100, 130, 151, 179, 208, 247, and 250).
Regarding claim 83, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
perform dedicated core network selection based on dedicated core network selection information including user equipment assistance information (paragraphs 37, 63, and 180).
Regarding claim 84, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
receive said user equipment assistance information from said user equipment during an internet key exchange authentication and authorization procedure (Figure 14 and paragraph 239, “standard IKEv2 protocol”, paragraphs 240, 241, 245, and 248).
Regarding claim 85, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
receive said user equipment assistance information from said user equipment in an internet key exchange authentication request message (Figure 14 and paragraph 239, “standard IKEv2 protocol”, paragraphs 240, 241, 245, and 248).
Regarding claim 86, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
receive said third generation partnership project authentication authorization accounting server policy information or third generation partnership project authentication authorization accounting proxy policy information from a third generation partnership project authentication authorization accounting server or a third generation partnership project authentication authorization accounting proxy during an authentication and authorization procedure performed at said untrusted wireless local area network access (paragraphs 28, 32, 33, 238-240, and 245-248).
Regarding claim 87, Tomici teaches a method comprising:
-    providing functions of a trusted wireless local area network access network entity capable of serving a user equipment at trusted wireless local area network access to an evolved packet core (Figure 1, elements 110 and 112, Figure 4, elements 210 and 212, and Figures 5 and 13, paragraphs 28, “Trusted WLAN (TWAN) access”, 31, 32, 37-39, 41, 50, 51, 53, 54, 56, 58, 64, 122, 127, 128, 145, and 180),
-    at said trusted wireless local area network access to said evolved packet core, performing dedicated core network selection based on dedicated core network selection information including dedicated core network-selection-related user equipment subscription information, and selection of a packet data network gateway pertaining to said selected dedicated core network (paragraph 37, "the Trusted WLAN Access Network (TWAN) 112 can be connected to the Evolved Packet Core (EPC) 114 via the STa interface 116 toward the 3GPP AAA Server 118 for authentication, authorization, and accounting via the S2a interface 120 toward the PDN Gateway (PGW) 122 for user traffic plane flows", paragraphs 38 and 53, "EPC access", and paragraphs 54, 56, 57, and 63, "PDN connectivity service is provided by the point-to-point connectivity between the UE 162 and the TWAN 112, concatenated with S2a bearer(s) 120 between TWAN 112 and the PGW 122", paragraph 122, "an ISW GW 290 that provides both control plane and user plane for both HeNB 230 and WLAN 212 access to the PDN of the EPC 214", and paragraph 180, "The request may further comprise a 'Multi-connection' indicator which may be used by the EPC 214 in order to assign the same IP address for the UE 262 access to the PDN 222 through the TWAN 212 as is currently being used for the access through the HeNB 230.").
Regarding claim 88, Tomici teaches a method comprising:

- at said untrusted wireless local area network access to said evolved packet core, performing dedicated core network selection based on dedicated core network selection information including dedicated core network-selection-related user equipment subscription information, and selection of a packet data network gateway pertaining to said selected dedicated core network (paragraphs 28, 32, 33, 238-240, and 245-248).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to network communication.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.